 SECOND AMENDMENT
TO THE
MCINTOSH STATE BANK
SALARY CONTINUATION AGREEMENT
DATED DECEMBER 19, 2002
AND AMENDED JANUARY 9, 2007
FOR
WILLIAM K. MALONE



THIS SECOND AMENDMENT is adopted this 30th day of November, 2008, by and between
MCINTOSH STATE BANK, a state-chartered commercial bank located in Jackson,
Georgia (the “Company”), and WILLIAM K. MALONE (the “Executive”).


The Company and the Executive executed the Salary Continuation Agreement on
December 19, 2002 effective as of January 1, 2003, and executed a First
Amendment on January 9, 2007 (the “Agreement”).


The undersigned hereby amend the Agreement to reflect the final 409A Treasury
Regulations. Therefore, the following changes shall be made:


Section 1.1 of the Agreement shall be deleted in its entirety and replaced by
the following:


1.1
“Change in Control” means a change in the ownership or effective control of the
Company or any entity which is the majority shareholder of the Company, or in
the ownership of a substantial portion of the assets of the Company or any
entity which is the majority shareholder of the Company, as such change is
defined in Section 409A of the Code and regulations thereunder.



Section 1.3 of the Agreement shall be deleted in its entirety and replaced by
the following:


1.3
“Disability” means the Executive: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees or directors of the Company.  Medical determination of
Disability may be made by either the Social Security Administration or by the
provider of an accident or health plan covering employees or directors of the
Company provided that the definition of “disability” applied under such
disability insurance program complies with the requirements of the preceding
sentence.  Upon the request of the plan administrator, the Executive must submit
proof to the plan administrator of the Social Security Administration’s or the
provider’s determination.

 
Sections 2.4, 2.4.1 and 2.4.2 of the Agreement shall be deleted in their
entirety and replaced by the following:


2.4  
Disability Benefit.  If the Executive experiences Disability prior to Normal
Retirement Age, the Bank shall distribute to the Executive the benefit described
in this Section 2.4 in lieu of any other benefit under this Article.



       2.4.1
Amount of Benefit.  The benefit under this Section 2.4 is the Disability Annual
Benefit set forth on Schedule A for the Plan Year ending immediately prior to
the date on which Disability first occurs, determined by vesting the Executive
in one hundred percent (100%) of the Benefit Level set forth on Schedule A.



      2.4.2
Distribution of Benefit.  The Company shall pay the annual benefit to the
Executive in twelve (12) equal monthly installments commencing on the first day
of the month following the first occurrence of Disability.  The annual benefit
shall be distributed to the Executive for eighteen (18) years.



IN WITNESS OF THE ABOVE, the Company and the Executive hereby consent to this
Second Amendment.
 
Executive:                                                                                     MCINTOSH
STATE BANK



/s/  William K. Malone                                                         
      By /s/  James P. Doyle
WILLIAM K. MALONE                                                          
 Title    Executive Vice President

